Citation Nr: 1753174	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan.  

In October 2016, the Veteran testified during a Board hearing via videoconference before the undersigned.  A transcript of that hearing is of record.

The case was remanded for further development in March 2017.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran's hypertension has not been shown to have begun during active service, and was not caused or aggravated by any incident of his active service.  

2. The Veteran's hypertension was not diagnosed within a year of exiting active service, or found to have been continuous since service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided notice of the evidence necessary to substantiate his claim for service connection in a letter sent to the Veteran in January 2010.  Accordingly, the Board finds that the duty to notify has been satisfied.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and private treatment records.  VA also obtained multiple examinations related to the Veteran's claim for service connection.  The Board finds that these examinations are adequate to render a determination as to the issue on appeal.  While the Veteran has indicated that additional records may be outstanding regarding his treatment by A.C., M.D. from 1969 to the early 1990's, the Veteran has also indicated that these records are unavailable.  During the Veteran's 2016 Board hearing, he indicated that he had personally requested the records from facility in Warren, Michigan but was informed that the records could not be located.  The Board notes that the Veteran has not otherwise identified or informed VA of the location of these records.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Accordingly, the Board finds that the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal. 38 U.S.C.A. § 5103A (a)(2) (West 2014).

Entitlement to Service Connection for Hypertension

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

In October 2009, the Veteran filed a claim for service connection for hypertension.  The Veteran has asserted that he has suffered from hypertension since his period of active service, but that the condition was not formally diagnosed until after separation from service.  During his October 2016 Board hearing, the Veteran stated that shortly after his separation from service, he sought treatment with a primary care physician, A.C., M.D., who diagnosed him with hypertension and started him on medication for the condition. 

During his hearing, the Veteran stated that he was noted to have elevated blood pressure once while serving in Vietnam and he reported repeatedly being issued salt tablets during his period of service to prevent dehydration.  The Veteran stated that, while some members of his unit were given the option of taking the salt tablets, he was ordered to take them.  

In addition to the Veteran's statements that his hypertension was diagnosed within a year of separation from service, the Veteran has submitted many lay statements asserting that he has had long standing hypertension.   A statement submitted by the Veteran's brother, R.R., stated that the Veteran has had hypertension since his separation from service.  A statement from a friend, T.B., reported that he had known the Veteran since approximately 1969 and that the Veteran had hypertension (and was taking medication for it) since he met him.  A statement was received from a friend, E.W., that he had known the Veteran since at least 1970 and was aware that the Veteran was suffering from hypertension.  Statements were also received from former co-workers of the Veteran, C.S. and C.I., who knew the Veteran since approximately 1972 and who were aware that the Veteran was suffering from hypertension.  A statement was also received from a friend, J.C., who knew the Veteran since approximately 1975 and knew that the Veteran had a diagnosis of hypertension.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), including hypertension.  38 C.F.R. § 3.309.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Additionally, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, at 1331.  

While hypertension is listed as a chronic condition under 38 C.F.R. §3.309(a), as will be discussed below, the Board finds that the evidence of record does not support entitlement to service connection based upon hypertension having manifested during service or within a year of separation from service.  See 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran's had service in the Republic of Vietnam during the appropriate period and his exposure to herbicide agents is conceded.  Unfortunately, hypertension is not listed as a condition that is presumed to be the result of exposure to herbicides.  38 C.F.R. § 3.309 (e) (2016).

Nevertheless, when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  As such, the Board will also consider whether service connection is warranted based upon exposure to herbicides without the presumption or if the condition is otherwise related to his period of active service on a direct basis.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno, at 469-70 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Unfortunately, the Board finds that the evidence of record weighs against a finding that the Veteran's hypertension began during service, was diagnosed within a year of separation from service, or is otherwise caused by his period of active service.  While the Board notes that the Veteran is competent to report a contemporaneous medical diagnosis and treatment for hypertension within a year of separation from service, the Board does not find these statements to be credible.  Further, to the extent that the lay statements provided by R.R., T.B., and E.W. report that the Veteran had a diagnosis of hypertension within a year of separation from service, the Board also does not find these statements to be credible.  (The Board notes that the statements of C.I., C.S., and J.C. do not indicate that they knew the Veteran within a year of separation from service; accordingly, their statements are afforded no probative weight regarding whether the Veteran had a diagnosis of hypertension within a year of separation from service.)  

The Board finds the statements of the Veteran, R.R., T.B., and E.W. not credible regarding the onset of the Veteran's hypertension as it conflicts with VA examination report of August 1975.  The examination specifically finds the Veteran's cardiovascular system to be normal, does not report any medication being taken for hypertension, and notes a blood pressure reading within normal ranges 126/82.  As the evaluation in 1975 is more contemporaneous to the time period being referenced by the Veteran and is conducted by a medical professional, the Board finds the results of this examination, which does not indicate a current diagnosis of hypertension, to be of greater probative weight than the reports of the Veteran, R.R., T.B., E.W., C.I., C.S., and J.C. regarding the date of the Veteran's diagnosis of hypertension.  

As the competent evidence of record weights against a finding that the Veteran's hypertension began during service or within a year of separation from service, the Board finds that service connection for hypertension is not warranted under 38 C.F.R. §3.309.  

The Board also finds that the competent evidence of record weighs against a finding that the Veteran's hypertension was otherwise caused by, or was incurred during, his period of active service.  Here, the Board finds probative the medical opinion provided by the April 2017 VA examiner.  The examiner noted the Veteran's exposure to herbicides during service, but stated that current medical literature does not support an etiological link between exposure to herbicides and the subsequent development of hypertension.  The examiner opined that the likely etiology of the Veteran's hypertension is "essential" where there is no etiology.  Further, the examiner opined the Veteran's in-service symptoms of dizziness and headaches did not indicate any relationship to a diagnosis of hypertension but rather symptoms of a sore throat and tonsillitis with a fever.    

In summation, the Board finds that the evidence of record weighs against a finding that the Veteran's hypertension has been caused by or aggravated by the Veteran's active service.  The evidence also weighs against a finding that the Veteran's hypertension began during service or within a year of separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension on a direct and a presumptive basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


